Name: Commission Implementing Regulation (EU) 2018/1969 of 12 December 2018 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  economic geography;  international law
 Date Published: nan

 13.12.2018 EN Official Journal of the European Union L 316/12 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1969 of 12 December 2018 operating deductions from fishing quotas available for certain stocks in 2018 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2017 have been established by:  Council Regulation (EU) 2016/1903 (2),  Council Regulation (EU) 2016/2285 (3),  Council Regulation (EU) 2016/2372 (4), and  Council Regulation (EU) 2017/127 (5). (2) Fishing quotas for the year 2018 have been established by:  Council Regulation (EU) 2016/2285,  Council Regulation (EU) 2017/1970 (6),  Council Regulation (EU) 2017/2360 (7), and  Council Regulation (EU) 2018/120 (8). (3) Pursuant to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provides that such deductions have to be operated in the following year or years by applying the respective multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2017. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2018 and, where relevant, in subsequent years, for the overfished stocks. (6) In 2016, Spain overfished its quota for albacore in the Atlantic Ocean, North of 5 ° N (ALB/AN05N). At the request of Spain, the corresponding deduction was equally spread over two years (2017 and 2018). By Commission Implementing Regulation (EU) 2017/2309 (9), the first half of the deduction, namely 1 134,677 tonnes, was operated on the 2017 Spanish quota. For 2018, the Spanish initial quota for northern albacore in the Atlantic Ocean, North of 5 ° N (ALB/AN05N), as fixed by Regulation (EU) 2018/120, already reflected a deduction of 945,560 tonnes. Therefore, a remaining quantity of 189,117 tonnes should be deducted from the Spanish 2018 quota. (7) Deductions from fishing quotas, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2018 quotas pursuant to Commission Implementing Regulation (EU) No 185/2013 (10). (8) Since quotas are expressed in tonnes, overfishing involving quantities of less than 1 tonne should not be considered, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) 2016/2285, (EU) No 2017/1970, (EU) 2017/2360 and (EU) 2018/120 for the year 2018 shall be reduced as set out in the Annex to this Regulation. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Implementing Regulation (EU) No 185/2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (3) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (4) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (5) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (6) Council Regulation (EU) 2017/1970 of 27 October 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2017/127 (OJ L 281, 31.10.2017, p. 1). (7) Council Regulation (EU) 2017/2360 of 11 December 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 337, 19.12.2017, p. 1). (8) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). (9) Commission Implementing Regulation (EU) 2017/2309 of 13 December 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2017/1345 (OJ L 331, 14.12.2017, p. 23). (10) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 1). ANNEX DEDUCTIONS FROM FISHING QUOTAS FOR THE YEAR 2018 FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2017 (in kilograms) Permitted landings 2017 (Total adapted quantity in kilograms) (1) Total catches 2017 (quantity in kilograms) Quota con-sumption related to permitted landings Overfishing related to permitted landing (quantity in kilograms) Multiplying factor (2) Additional Multiplying factor (3) (4) Outstanding deductions from previous year(s) (5) (quantity in kilograms) Deductions to apply in 2018 (quantity in kilograms) BE RJU 07D. Undulate ray Union waters of VIId 2 000 2 000 5 648 282,40 % 3 648 1,00 / / 3 648 BE SRX 07D. Skates and rays Union waters of VIId 96 000 91 353 95 695 104,75 % 4 342 / / / 4 342 BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 762 000 907 100 919 333 101,35 % 12 233 / / / 12 233 DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 22 031 17 525 756 17 992 741 102,66 % 466 985 / / / 466 985 DK MAC 2A4A-N Mackerel Norwegian waters of IIa and IVa 16 004 14 538 090 14 801 414 101,81 % 263 324 / / / 263 324 DK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV / 5 341 916 5 342 930 100,02 % 1 014 / / / 1 014 DK NOP 04-N. Norway pout and associated by-catches Norwegian waters of IV 0 0 16 298 N/A 16 298 1,00 A / 24 447 DK OTH 1N2AB. Other species Norwegian waters of I and II / 0 9 979 N/A 9 979 1,00 / / 9 979 DK POK 1N2AB. Saithe Norwegian waters of I and II / 0 9 508 N/A 9 508 1,00 / / 9 508 ES ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 14 981 130 13 961 453 13 940 306 99,85 %  21 147 (7) / / 189 117 (8) 189 117 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 19 200 36 090 187,97 % 16 890 1,00 A / 25 335 ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 067 000 4 061 001 4 072 229 100,28 % 11 228 / C (6) / 11 228 ES POK 1N2AB. Saithe Norwegian waters of I and II / 86 500 88 150 101,91 % 1 650 / / / 1 650 ES SWO AS05N Swordfish Atlantic Ocean, South of 5 ° N 4 715 270 4 715 270 4 808 206 101,97 % 92 936 / / / 92 936 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 6 868 N/A 6 868 1,00 / / 6 868 FR YFT IOTC Yellowfin tuna IOTC Area of Competence 29 501 000 29 651 000 29 960 730 101,04 % 309 730 / / / 309 730 IE HKE 8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe / 0 1 300 N/A 1 300 1,00 C (6) / 1 300 IE MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 86 426 000 86 319 537 86 520 982 100,23 % 201 445 / / / 201 445 NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV / 0 18 648 N/A 18 648 1,00 / / 18 648 PL COD 3BC+24 Cod Subdivisions 22-24 654 000 915 170 947 501 103,53 % 32 331 / C (6) / 32 331 PT ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 2 413 800 2 332 800 2 564 017 109,91 % 231 217 / / / 231 217 PT ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 182 000 182 626 185 582 101,62 % 2 956 / / / 2 956 PT ANE 9/3411 Anchovy IX and X; Union waters of CECAF 34.1.1 6 522 000 8 992 936 9 141 377 101,65 % 148 441 / / / 148 441 PT BUM ATLANT Blue marlin Atlantic ocean 52 320 51 259 56 271 109,78 % 5 012 / / / 5 012 PT LEZ 8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 36 000 139 400 142 316 102,09 % 2 916 / / / 2 916 PT SBR 09- Red seabream Union and international waters of IX 37 000 72 027 75 905 105,38 % 3 878 / / / 3 878 PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 156 000 1 132 824 1 211 808 106,97 % 78 984 / / / 78 984 PT SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N 1 170 830 1 738 532 1 854 956 106,70 % 116 424 / / / 116 424 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 237 677 000 222 116 471 224 288 943 100,98 % 2 172 472 / A (6) / 2 172 472 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2016 to 2017 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2015, 2016 and 2017. Letter C indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities from previous year(s). (6) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (7) The deduction cannot be reduced by this unused quantity as article 4 of Regulation (EC) No 847/96 is not applicable to the ALB/AN05N stock. (8) At Spain's request, the deduction of 2 269 354 kilos due in 2017 was equally spread over two years (2017 and 2018) by Implementing Regulation (EU) 2017/2309. Since the 2018 initial quota for Spain as fixed by Regulation (EU) 2018/120 already reflects a deduction of 945 560 kilos, the remaining quantity to deduct amounts to 189 117 kilos.